Citation Nr: 0921596	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-38 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to his service-connected 
right knee disability.

2.  Entitlement to service connection for a left hip 
disability, to include as secondary to his service-connected 
right knee disability.

3.  Entitlement to service connection for a right hip 
disability, to include as secondary to his service-connected 
right knee disability.

4.  Entitlement to service connection for a lower back 
disability, to include as secondary to his service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

On his VA Form 9, the Veteran requested a travel board 
hearing.  A hearing was subsequently scheduled for him in 
June 2008.  However, he withdrew the hearing request in a 
June 2008 correspondence.  38 C.F.R. § 20.702 (2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence fails to relate the Veteran's left 
knee disability to service or any service-connected 
disability.

2.  The medical evidence fails to relate the Veteran's 
bilateral hip disabilities to service or any service-
connected disability.

3.  The more probative medical opinion of record fails to 
relate the Veteran's lower back disability to service or any 
service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability, to include as secondary to his service-connected 
right knee disability, have not been met.  38 U.S.C.A. §§ 
1101,1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for a left hip 
disability, to include as secondary to his service-connected 
right knee disability, have not been met.  38 U.S.C.A. §§ 
1101,1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  The criteria for service connection for a right hip 
disability, to include as secondary to his service-connected 
right knee disability, have not been met.  38 U.S.C.A. §§ 
1101,1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  The criteria for service connection for a lower back 
disability, to include as secondary to his service-connected 
right knee disability, have not been met.  38 U.S.C.A. §§ 
1101,1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In the present case, VA's notice requirements were fulfilled 
by a letter dated in July 2006, which was sent prior to the 
initial adjudication of the Veteran's claims and which 
informed the Veteran of the criteria for establishing 
secondary service connection.  

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues on appeal has been 
obtained.  The Veteran's service, VA, and private treatment 
records have been obtained, as well as all available records 
identified by the Veteran as relevant.  The Veteran was 
afforded a VA joint examination during the development of the 
instant claims, and he was offered the opportunity to testify 
at a hearing before the Board, but he declined.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

If arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of service, it shall 
be presumed to have been incurred in service, even though 
there is no evidence of arthritis during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as arthritis 
did not manifest until many years after discharge, as 
discussed below.

Left Knee Disability

The Veteran contends that his current left knee disability is 
the result of his service-connected right knee disability.  
As the evidence of record reflects that the Veteran has a 
current left knee disability, the relevant inquiry is whether 
the Veteran's left knee disability is either directly related 
to service or secondary to the Veteran's service-connected 
right knee disability.

The Veteran's service treatment records are void of any 
reference to a left knee injury or left knee treatment, and 
no left knee abnormalities were noted at separation.

The first post-service reference to a left knee disability is 
contained in a November 2000 private treatment record, which 
references the Veteran's report of a work-related left knee 
injury and treatment in approximately July 2000.  Left knee 
x-rays reviewed at that time revealed degenerative spurring 
in the medial and lateral compartments.  

A July 2002 VA treatment record reflects an assessment of 
osteoarthritis and mild degenerative arthritis of the knees.  
At his July 2002 VA joint examination, the Veteran reported 
the onset of left medial and lateral joint pains and patellar 
tendon pain in the four years prior to his examination.  X-
rays conducted at this time revealed some chondrocalcinosis, 
noted to be likely idiopathic, and very minor degenerative 
changes not unusual for the Veteran's age (the Veteran was 72 
years old at the time of this examination).

A September 2006 private treatment record reflects the 
Veteran's report of left knee pain, and diagnostic testing 
revealed calcification of the medial and lateral joint spaces 
of the left knee that may be compatible with 
chondrocalcinosis.  

In November 2007, the Veteran underwent another VA joint 
examination, the report of which reflected that the examiner 
reviewed the claims folder in conjunction with evaluation of 
the Veteran.  During the examination, the Veteran reported no 
specific injury to his left knee.  The examiner noted a 
diagnosis of left knee chondrocalcinosis without instability 
and opined that the Veteran's left knee condition was 
consistent with natural aging and was unrelated to his 
service-connected right knee condition.  Specifically, the 
examiner found that the Veteran's right knee did not evidence 
a significant deformity that would cause subsequent injury to 
his other joints.

Turning first to the issue of direct service connection, the 
Board finds that the medical evidence of record fails to 
relate the Veteran's current left knee disability to service.  
There is no evidence in the Veteran's service treatment 
records, including his separation physical examination 
report, that the Veteran incurred a left knee disability in 
service, and the first treatment record reflecting the 
Veteran's complaints of a left knee condition is in November 
2000, approximately 48 years after service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 
2000) (noting that service connection may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).   Moreover, at the time of the 
November 2000 treatment, the Veteran reported a post-service 
left knee injury (although he later denied any prior left 
knee injuries during his November 2007 VA examination).  
Finally, the November 2007 VA examination report reflects 
that examiner's opinion that the Veteran's left knee 
disability is consistent with the aging process.  Thus, the 
only medical opinion of record fails to relate the Veteran's 
left knee disability to service, and the Veteran has not 
submitted a medical opinion to establish such a nexus.  

Turning next to the issue of secondary service connection, 
there is no evidence supporting a theory that the Veteran's 
service-connected right knee disability caused or aggravated 
his left knee disability.  The documented etiology of the 
Veteran's left knee condition appears to stem from his 
reported post-service left knee injury, first reported in 
November 2000, and the natural aging process, as determined 
by the November 2007 VA examiner.  Moreover, the examiner 
specifically opined that the Veteran's right knee condition 
did not demonstrate the type of significant abnormality that 
could contribute to other joint problems, and the Veteran has 
not offered any medical opinion linking his left knee 
disability to his service-connected right knee disability.

The Board finds the November 2007 report to be probative as 
it was definitive, based upon a complete review of the 
Veteran's entire claims file, and supported by detailed 
rationale.  Accordingly, the opinions cited therein are found 
to carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinions against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).  Therefore, the criteria for service 
connection for a left knee disability have not been met. 

Given the lack of medical evidence linking the Veteran's left 
knee disability either to service or to his service-connected 
right knee disability, a basis upon which to grant service 
connection has not been presented, and the Veteran's appeal 
is denied.

Bilateral Hip Disabilities

The Veteran contends that he has a current bilateral hip 
disability as the result of his service-connected right knee 
disability.  

The Veteran's service treatment records are void of any 
reference to a hip injury or hip condition, and no hip 
abnormalities were noted at separation.  

A September 2006 private treatment record first reflects the 
Veteran's complaints of hip pain.  The Veteran reported leg 
pain stemming from his left hip, and his physician ordered 
hip x-rays to determine the etiology of his pain.  The 
corresponding bilateral hip x-rays revealed no acute 
abnormality of the right hip with mild osteoarthritic 
spurring of the superior acetabulum and mild osteoarthritic 
changes of the left hip with osteophytic spurring of the 
superior acetabulum.  

In November 2007, the Veteran underwent a VA joint 
examination, the report of which reflects that the claims 
folder was reviewed in conjunction with evaluation of the 
Veteran.  After conducting a physical examination of the 
Veteran's hips, including range of motion testing, the 
examiner noted that the findings were not rare for the 
Veteran's body habitus and age.  A right hip x-ray was found 
to be normal, but no left hip x-ray was reviewed as the 
Veteran failed to obtain one.  The examiner concluded that 
there were no objective findings to support a diagnosis of a 
bilateral hip disability and noted that the Veteran's hip 
complaints were consistent with natural aging.  Furthermore, 
the examiner found that the Veteran's hip complaints were 
unrelated to his service-connected right knee condition as 
the Veteran's right knee did not evidence a significant 
abnormality that would cause subsequent injury to his other 
joints.

The Board finds that there is conflicting evidence regarding 
whether the Veteran has a current bilateral hip disability.  
While the VA examiner found no objective evidence of a 
current bilateral hip disability based on physical 
examination findings and a September 2007 x-ray of the 
Veteran's right hip, private x-rays of the Veteran's 
bilateral hips from September 2006 were interpreted to reveal 
osteoarthritic changes.  

Assuming arguendo that the Veteran has a current bilateral 
hip disability, the evidence fails to link his bilateral hip 
disability either to service or to his service-connected 
right knee disability.  There is no evidence that the Veteran 
manifested a hip disability while in service or for many 
years thereafter, as no hip abnormalities were noted at 
separation and the first post-service hip treatment of record 
is in September 2006, over 50 years after the Veteran's 
separation from service.  See Maxson, 12 Vet. App. at 453 
(stating that the absence of medical treatment for many years 
after service preponderates against service connection).
Moreover, in the medical opinion of the VA examiner, the 
Veteran's hip complaints are consistent with the natural 
aging process and are unrelated to his service-connected 
right knee disability, and the Veteran has not submitted a 
medical opinion relating his bilateral hip disabilities to 
either service or any service-connected disability.

The Board finds the November 2007 report to be probative as 
it was definitive, based upon a complete review of the 
Veteran's entire claims file, and supported by detailed 
rationale.  Accordingly, the opinion is found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinions against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).  Therefore, the criteria for service 
connection for a bilateral hip disability have not been met. 

In sum, the medical evidence of record fails to relate any 
bilateral hip disability that the Veteran may have to service 
or a service-connected disability.  Thus, service connection 
is not warranted, and the Veteran's appeal is denied.

Lower Back Disability

The Board notes that the medical evidence reflects that the 
Veteran has a current lower back disability; therefore, the 
following analysis will focus on whether this disability is 
attributable to service.

The Veteran contends that his current lower back disability 
is the result of his service-connected right knee disability, 
which caused his gait to change and placed undue stress on 
his lower back.  

The Veteran's service treatment records are void of any 
reference to a lower back injury or back condition, and no 
spinal or other musculoskeletal abnormalities were noted at 
separation.  

After service, a September 2006 private treatment record 
first reflects the Veteran's complaint of lower back pain.  
This record also reflects that in response to the Veteran's 
inquiry regarding whether his right knee arthritis could have 
contributed to his back pain, the physician stated that any 
type of limp alters the mechanics of the back, which in turn 
would speed along a degenerative condition.  The physician 
noted no radiological tests were available for review and 
accordingly ordered x-rays of the Veteran's lumbar spine, 
accomplished at a later date, which revealed lumbar 
degenerative disc disease.  

The Veteran's November 2007 VA examination addressed the 
etiology of the Veteran's lower back disability.  After 
examining the Veteran, the examiner noted that the Veteran's 
posture was slightly stooped and that he had a broad-based 
gait and rotund abdomen, all of which were consistent with 
the Veteran's body habitus.  The examiner further noted that 
the Veteran had no orthotics, prosthetics, or ambulatory 
devices.  The Veteran had normal toe-walking and heel-
walking, but was unsteady and unable to accomplish heel-to-
toe walking, which the examiner noted was consistent with the 
Veteran's body habitus.  The examiner reviewed x-rays of the 
Veteran's bilateral knees and spine at this time and 
diagnosed the Veteran with lumbar degenerative disc disease 
and joint disease without radiculopathy, not caused by or 
related to the Veteran's right knee disability.  The examiner 
also opined that the Veteran's lumbar complaints were 
consistent with the natural aging process and stated that the 
Veteran's right knee did not evidence a significant deformity 
that could cause injury to his spine.

First in addressing the issue of direct service connection, 
the Board finds that there is no evidence relating the 
Veteran's lower back disability to service.  The Veteran's 
service treatment records are void of any reference to a 
lower back injury, no back abnormalities were noted at 
separation, and the first treatment record reflecting the 
Veteran's back complaint is in September 2006, over 50 years 
after service.  See Maxson, 12 Vet. App. at 453 (stating that 
the absence of medical treatment for many years after service 
preponderates against service connection).  Moreover, the 
Veteran himself does not contend that his lower back 
disability is directly attributable to service.

Next in addressing the issue of service connection secondary 
to the Veteran's service-connected right knee disability, the 
Board must weigh the evidence.  An evaluation of the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

In this case, the Board affords greater weight to the VA 
examiner's opinion, who found the Veteran's right knee and 
back disabilities to be  unrelated, than the Veteran's 
private physician, who opined that a change of gait from his 
right knee disability could exacerbate an already occurring 
lower back disability.  The Board notes that the Veteran's 
private physician simply stated that a limp would exacerbate 
a preexisting degenerative back condition; however, the 
Veteran's gait was not described in this treatment record, 
and at his VA examination, the examiner described the Veteran 
to have a broad-based gait consistent with his body habitus 
and normal toe-walking and heel-walking.  Moreover, the 
Veteran has not been noted to use any assistive ambulatory 
devices, and the examiner found that the Veteran's right knee 
did not have a significant abnormality that would impact his 
spine.  Accordingly, the Board accredits the VA examiner's 
opinion, which was rendered after examining the Veteran's 
lower back and knees, reviewing x-ray evidence of the 
Veteran's back and knee disabilities, and reviewing the 
claims folder, and considering the Veteran's gait and use of 
ambulatory devices.  Thus, as the more probative medical 
opinion of record fails to relate the Veteran's lower back 
disability to his service-connected right knee disability, 
secondary service connection on this basis is not warranted.

In closing, the Board acknowledges the Veteran's 
representative's contention that the Veteran's left knee, 
bilateral hip, and lower back disabilities are secondary to 
his service-connected tinea pedis.  However, as none of the 
Veteran's private or VA treatment records or VA examinations 
suggest such a relationship, and the Veteran has not 
submitted any medical opinion to support such a theory, the 
Board finds the contention to be unsupported by the evidence 
of record.


ORDER

Service connection for a left knee disability, to include as 
secondary to his service-connected right knee disability, is 
denied.

Service connection for a left hip disability, to include as 
secondary to his service-connected right knee disability, is 
denied.

Service connection for a right hip disability, to include as 
secondary to his service-connected right knee disability, is 
denied.

Service connection for a lower back disability, to include as 
secondary to his service-connected right knee disability, is 
denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


